Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                   PageID.2225       Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 DIAGO JONES, #864511,

           Petitioner,                                         Civil Action No. 18-CV-12231

 vs.                                                           HON. BERNARD A. FRIEDMAN

 THOMAS WINN,

       Respondent.
 ________________/

           OPINION AND ORDER DENYING PETITION FOR A WRIT OF
        HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
       AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

                  This is a habeas case brought pursuant to 28 U.S.C. § 2254. Petitioner was convicted

 of first-degree felony murder, MICH. COMP. LAWS § 750.316, torture, MICH. COMP. LAWS § 750.85,

 and second-degree home invasion, MICH. COMP. LAWS § 750.110a(3), following a jury trial in

 Wayne County Circuit Court. In 2015, he was sentenced, as a second-habitual offender, MICH.

 COMP. LAWS § 769.10, to concurrent terms of life imprisonment without the possibility of parole,

 10 to 15 years imprisonment, and 5 to 20 years imprisonment on those convictions, respectively.

 He raises claims concerning the admission of evidence and the sufficiency of the evidence. For the

 reasons stated below, the Court denies the petition for a writ of habeas corpus. The Court also

 denies a certificate of appealability and denies petitioner leave to proceed in forma pauperis on

 appeal.

 I.        Facts and Procedural History

                  Petitioner’s convictions arise from his participation in the beating death and home

 burglary of Louis Norris in 2014. Petitioner was jointly tried before separate juries with co-
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                   PageID.2226        Page 2 of 15




 defendants Taranda Carson Jr. and Mary Lynell Pye. The Michigan Court of Appeals described the

 relevant facts as follows:

                Late in the evening of June 23, 2014, Dominque Reynolds asked her
                neighbor, Norris, to watch her 11–year–old son, DR, while she
                visited a friend around the block. At approximately 10 or 11 p.m.,
                Reynolds’s sister, Alecia Latimer, arrived at Reynolds’s home with
                a carload of friends, including Pye, Kyle Wilson, Carson, and Jones.
                Latimer went into the home and spoke with DR. Based on this
                conversation Latimer believed that Norris had sexually assaulted her
                nephew. Latimer flew into a rage and Norris retreated to his next
                door home.

                According to Wilson, Latimer acted as the ring leader and
                encouraged Jones to join her in kicking Norris while Norris sat on his
                front porch. Reynolds returned home shortly after Latimer’s arrival,
                resulting in a brief pause in the action. Reynolds described that Jones
                and Carson then attacked Norris, jumping on him and hitting him
                with fists, a metal folding chair, and a 2 ½-foot rod. Reynolds
                accused Pye of spraying Norris in the face with an aerosol substance.
                Jones admitted to police that he struck Norris once, but shifted blame
                for the attack to Latimer and Carson.

                Following the assault, the group decided to burgle Norris’s home. At
                trial, Wilson described that Latimer and young DR entered Norris’s
                house and carried various items to Reynolds’s home for storage.
                Wilson earlier told police that Carson, Jones, and DR were involved
                in the burglary. Reynolds identified Carson, Jones, and Pye as the
                thieves.

                Police discovered Norris’s body on his front porch the following
                morning. Norris’s head was covered in blood and first responders
                believed he had been shot. Norris’s home was also ransacked. Later
                examination revealed that Norris had actually been killed by multiple
                blunt blows to his head, one or more of which fractured Norris’s
                spine.

                Investigators initially interrogated Latimer and Reynolds and learned
                the names of the others present on the night in question. After hearing
                of Latimer’s part in the attack and robbery from defendants and
                Wilson, officers attempted to arrest her as well, but she successfully
                evaded capture.


                                                  2
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                     PageID.2227       Page 3 of 15




                Ultimately, Carson, Jones, and Pye were tried jointly but before
                separate juries. As noted, the juries convicted Carson and Jones of
                several charged offenses [and Pye was acquitted].

 People v. Jones, No. 326760, 2016 WL 5956030, at *1 (Mich. Ct. App. Oct. 13, 2016).

                Following his convictions and sentencing, petitioner filed an appeal of right with the

 Michigan Court of Appeals asserting that the trial court erred in admitting autopsy photographs of

 the victim and that the prosecution failed to present sufficient evidence to support his convictions.

 The Michigan Court of Appeals denied relief on those claims and affirmed his convictions and

 sentences. Id. at *2-5. Petitioner filed an application for leave to appeal with the Michigan Supreme

 Court, which was denied in a standard order. People v. Jones, 898 N.W.2d 206 (Mich. 2017).

                Petitioner thereafter filed his federal habeas petition raising the same claims presented

 to the state courts on direct appeal. Respondent has filed an answer to the petition contending that

 it should be denied for lack of merit.

 II. Legal Standards

                The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified at

 28 U.S.C. § 2241 et seq., sets forth the standard of review applied in federal habeas cases:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be granted
                with respect to any claim that was adjudicated on the merits in State
                court proceedings unless the adjudication of the claim –

                (1) resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or

                (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceedings.




                                                   3
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                     PageID.2228       Page 4 of 15




 Section 2254(d). “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies

 a rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a set

 of facts that are materially indistinguishable from a decision of [the Supreme] Court and

 nevertheless arrives at a result different from [that] precedent.’” Mitchell v. Esparza, 540 U.S. 12,

 15-16 (2003) (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). “[T]he ‘unreasonable

 application’ prong of § 2254(d)(1) permits a federal habeas court to ‘grant the writ if the state court

 identifies the correct governing legal principle from [the Supreme] Court but unreasonably applies

 that principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting

 Williams, 529 U.S. at 413). However, “[i]n order for a federal court to find a state court’s

 application of our precedent ‘unreasonable,’ the state court’s decision must have been more than

 incorrect or erroneous. The state court’s application must have been ‘objectively unreasonable.’”

 Wiggins, 539 U.S. at 520-21 (citations omitted). “AEDPA thus imposes a ‘highly deferential

 standard for evaluating state-court rulings,’ and ‘demands that state-court decisions be given the

 benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (citations omitted).

                 “A state court’s determination that a claim lacks merit precludes federal habeas relief

 so long as fairminded jurists could disagree on the correctness of the state court’s decision.”

 Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation marks and citation omitted). The

 Court emphasized that “even a strong case for relief does not mean the state court’s contrary

 conclusion was unreasonable.” Id. at 102. “Under § 2254(d), a habeas court must determine what

 arguments or theories supported or . . . could have supported, the state court’s decision; and then it

 must ask whether it is possible fairminded jurists could disagree that those arguments or theories are

 inconsistent with the holding in a prior decision of this Court.” Id. Thus, in order to obtain federal


                                                    4
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                      PageID.2229        Page 5 of 15




 habeas relief, a state prisoner must show that the state court’s rejection of his claim “was so lacking

 in justification that there was an error well understood and comprehended in existing law beyond

 any possibility for fairminded disagreement.” Id. at 103.

                Further, a state court’s factual determinations are presumed to be correct on federal

 habeas review. Section 2254(e)(1). A petitioner may rebut this presumption with clear and

 convincing evidence. See Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998).

 III.   Discussion

        A.      Admission of Autopsy Photographs

                Petitioner first asserts that he is entitled to habeas relief because the trial court erred

 in admitting autopsy photographs of the victim. Respondent contends that this claim is not

 cognizable on habeas review and that it lacks merit.

                Alleged trial court errors in the application of state law are generally not cognizable

 as grounds for federal habeas relief. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“it is not

 the province of a federal habeas court to reexamine state-court determinations on state-law

 questions”). “Trial court errors in state procedure and/or evidentiary law do not rise to the level of

 federal constitutional claims warranting relief in a habeas action unless the error renders the

 proceeding so fundamentally unfair as to deprive the petitioner of due process under the Fourteenth

 Amendment.” McAdoo v. Elo, 365 F.3d 487, 494 (6th Cir. 2004) (citing Estelle, 502 U.S. at 69-70).

                The Michigan Court of Appeals considered this evidentiary claim on direct appeal

 and denied relief. The court explained:

                We review a trial court’s decision to admit photographic evidence for
                an abuse of discretion. People v. Cervi, 270 Mich App 603, 625; 717
                NW2d 356 (2006). The photos were not inadmissible merely because
                they vividly depicted Norris’s injuries. “Photographs are admissible

                                                    5
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                  PageID.2230        Page 6 of 15




             if substantially necessary or instructive to show material facts or
             conditions.” People v. Hoffman, 205 Mich App 1, 18; 518 NW2d 817
             (1994); see also MRE 401. Although MRE 403 provides that
             evidence may be excluded if its probative value is substantially
             outweighed by the danger of unfair prejudice, “[i]f photographs are
             otherwise admissible for a proper purpose, they are not rendered
             inadmissible merely because they vividly portray the details of a
             gruesome or shocking accident or crime, even though they may tend
             to arouse the passion or prejudice of the jurors.” Hoffman, 205 Mich
             App at 18. Autopsy photos are considered relevant when they are
             “instructive in depicting the nature and extent of the victim’s
             injuries.” People v. Flowers, 222 Mich App 732, 736; 565 NW2d 12
             (1997). Whether relevant photographic evidence should be excluded
             depends on whether its probative value is substantially outweighed
             by the danger of unfair prejudice under MRE 403. People v. Mills,
             450 Mich 61, 76; 537 NW2d 909 (1995), mod 450 Mich 1212 (1995).

             The challenged autopsy photos were relevant because they depicted
             the nature and extent of Norris’s injuries, confirming that they had
             been inflicted with fists, feet, and a metal rod. They also promoted
             the jury’s understanding of the medical examiner’s explanation of
             why the first responders believed that Norris had been shot rather
             than beaten. And displaying the extreme nature of Norris’s injuries
             was helpful in establishing the malicious intent of his attackers.

             The few photos that were actually admitted at trial were also not
             unduly duplicative of the witness descriptions of Norris’s condition.
             “Photographs are not excludable simply because a witness can orally
             testify about the information contained in the photographs”; they may
             be admitted “to corroborate a witness’s testimony.” Id. Moreover, the
             observations of the first responders did not correlate Norris’s injuries
             with his cause of death, or the actual medical nature of the injuries.
             The photos created a bridge between the testimony of those first
             responders and the medical examiner and were probative in
             explaining the disconnect.

             Furthermore, photos depicting the nature and extent of Norris’s
             injuries evinced defendants’ intent. Intent was a principal issue in this
             case because the prosecution charged defendants under different
             murder theories—first-degree felony, first-degree premeditated, and
             second-degree. Viewing photos of the injuries inflicted was
             beneficial for the juries to select the level of culpability of each
             defendant.


                                                6
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                      PageID.2231        Page 7 of 15




                 The trial court sought to avoid any potential for unfair prejudice by
                 excluding numerous other autopsy and crime scene photos that it
                 believed were more graphic and gruesome and that would be
                 cumulative of the admitted photos. Moreover, our review of the three
                 photos actually admitted at trial reveals that they are not particularly
                 lurid or vivid as asserted by Jones. One photo shows Norris’s face. A
                 large oval wound appears on his cheek, another between his eyelid
                 and eyebrow. A puncture-type wound sits between his eyes. One eye
                 is bruised and swollen. A second full-body picture shows that
                 Norris’s wounds were limited to the head area. The third photo shows
                 a gash on the back of Norris’s head. All blood was cleaned from
                 Norris in the pictures. The photos are clinical rather than prejudicially
                 inflammatory. Accordingly, the trial court acted within its discretion
                 in admitting them....

 Jones, 2016 WL 5956030, at *2-3.

                 The state court’s denial of relief is neither contrary to Supreme Court precedent nor

 an unreasonable application of federal law or the facts. First, to the extent that petitioner asserts a

 violation of the Michigan Rules of Evidence or other state law, he fails to state a claim upon which

 habeas relief may be granted. As noted, federal habeas relief is unavailable for perceived violations

 of state law. Estelle, 502 U.S. at 72. State courts are the final arbiters of state law and federal courts

 will not intervene in such matters. Lewis v. Jeffers, 497 U.S. 764, 780 (1990).

                 Second, petitioner fails to establish that the admission of the disputed photographs

 violated his due process rights and denied him a fair trial. The United States Supreme Court has not

 ruled that the admission of autopsy photographs violates due process. Rather, the Supreme Court

 has stated that just because a relevant photograph “is shocking to the sensibilities of those in the

 courtroom” does not alone “render its reception a violation of due process.” Lisenba v. People of

 the State of Calif., 314 U.S. 219, 229 (1941). Moreover, the Sixth Circuit has held that a challenge

 to the admission of a gruesome photograph does not present a question of constitutional magnitude.

 See Cooey v. Coyle, 289 F.3d 882, 893-94 (6th Cir. 2002) (citing Gerlaugh v. Stewart, 129 F.3d

                                                     7
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                    PageID.2232        Page 8 of 15




 1027, 1032 (9th Cir. 1997)); see also Franklin v. Bradshaw, 695 F.3d 439, 456–57 (6th Cir. 2012)

 (admission of eighteen autopsy photographs of victims did not render state criminal trial

 fundamentally unfair).

                In this case, the autopsy photographs were relevant and admissible under state law.

 They depicted the extent, severity, and nature of the victim’s injuries and were thus relevant to show

 how the victim died, as well as the perpetrators’ states of mind. They also helped explain why the

 first responders initially thought that the victim had been shot. Additionally, the trial court limited

 the number of autopsy (and crime scene) photographs that were shown to the jury and admitted at

 trial. Given the circumstances, petitioner fails to establish that the admission of the autopsy

 photographs was erroneous, violated due process, or otherwise rendered his trial fundamentally

 unfair. Habeas relief is not warranted on this claim.

        B.      Sufficiency of the Evidence

                Petitioner also asserts that he is entitled to habeas relief because the prosecution

 failed to present sufficient evidence to support his convictions. Respondent contends that this claim

 lacks merit.

                The Due Process Clause “protects the accused against conviction except upon proof

 beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.”

 In re Winship, 397 U.S. 358, 364 (1970). “[T]he relevant question is whether, after viewing the

 evidence in the light most favorable to the prosecution, any rational trier of fact could have found

 the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,

 319 (1979) (emphasis in original). The sufficiency of the evidence standard “must be applied with

 explicit reference to the substantive elements of the criminal offense as defined by state law,” id. at


                                                   8
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                      PageID.2233     Page 9 of 15




 324 n.16, and through the framework of § 2254(d). Martin v. Mitchell, 280 F.3d 594, 617 (6th Cir.

 2002). Thus, challenges to the sufficiency of the evidence “must survive two layers of deference

 to groups who might view facts differently” than a reviewing court on habeas review – the factfinder

 at trial and the state court on appellate review – as long as those determinations are reasonable.

 Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009).

                 Additionally, “it is the responsibility of the jury – not the court – to decide what

 conclusions should be drawn from the evidence admitted at trial.” Cavazos v. Smith, 565 U.S. 1, 2

 (2011) (per curiam). Federal habeas courts have “no license to redetermine credibility of witnesses

 whose demeanor has been observed by the state trial court, but not by them.” Marshall v.

 Lonberger, 459 U.S. 422, 434 (1983). Rather, a federal habeas court must defer to the factfinder at

 trial for its assessment of the credibility of witnesses. Id.

                 The Michigan Court of Appeals considered this sufficiency of the evidence claim on

 direct appeal and denied relief. The court explained:

                 To establish a felony-murder charge, the prosecution must prove:

                         (1) the killing of a person, (2) with the intent to kill,
                         do great bodily harm, or create a high risk of death or
                         great bodily harm with the knowledge that death or
                         great bodily harm was the probable result, (3) while
                         committing, attempting to commit, or assisting in the
                         commission of an enumerated felony. [People v.
                         Lane, 308 Mich App 38, 57–58; 862 NW2d 446
                         (2014).]

                 The prosecution argued that Jones was guilty as either a direct
                 participant or an aider and abettor. Aiding and abetting felony murder
                 requires proof that the defendant

                         (1) performed acts or gave encouragement that
                         assisted the commission of the killing of a human
                         being, (2) with the intent to kill, to do great bodily

                                                    9
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20               PageID.2234         Page 10 of 15




                    harm, or to create a high risk of death or great bodily
                    harm with knowledge that death or great bodily harm
                    was the probable result, (3) while committing,
                    attempting to commit, or assisting in the commission
                    of the predicate felony.

                    In order to satisfy the malice standard ..., the
                    prosecution must show that the aider and abettor
                    either intended to kill, intended to cause great bodily
                    harm, or wantonly and willfully disregarded the
                    likelihood that the natural tendency of his behavior
                    was to cause death or great bodily harm. Further, if an
                    aider and abettor participates in a crime with
                    knowledge of the principal’s intent to kill or to cause
                    great bodily harm, the aider and abettor is acting with
                    “wanton and willful disregard” sufficient to support a
                    finding of malice. [People v. Riley (After Remand),
                    468 Mich 135, 140–141; 659 NW2d 611 (2003)
                    (citations omitted).]

             Jones’s principal argument is that because he played a minimal role
             in the assault, insufficient evidence supported that he acted with the
             necessary malice. In this regard, Jones relies on his police statement
             in which he limited his involvement to hitting and kicking Norris
             once. However, other evidence supports that Jones played a larger
             role and the jury obviously credited those accounts. Wilson testified
             that after Latimer hit and kicked Norris repeatedly, Jones jumped in
             and hit Norris once in the upper body. Reynolds testified that after
             she arrived on the scene, two men (determined to be Jones and
             Carson by elimination) “snatched” Norris from his house and began
             hitting him with their fists. One of the men struck Norris with a metal
             chair and the other with a 2 ½-foot rod. Reynolds unsuccessfully
             attempted to pull Jones and Carson off of Norris. According to
             Reynolds, the men took breaks in their assault of Norris to drink
             liquor. This evidence, viewed in a light most favorable to the
             prosecution, sufficed to prove that Jones bore the intent to kill, do
             great bodily harm, or at least create a high risk of death or great
             bodily harm.

             Jones also argues that the evidence was insufficient to prove that
             Norris was killed during the commission of another felony. The jury
             convicted Jones of felony murder based on the underlying felony of
             torture. The offense of torture is proscribed by MCL 750.85, which
             provides:

                                               10
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                 PageID.2235    Page 11 of 15




                    (1) A person who, with the intent to cause cruel or
                    extreme physical or mental pain and suffering, inflicts
                    great bodily injury or severe mental pain or suffering
                    upon another person within his or her custody or
                    physical control commits torture....

                    (2) As used in this section:

                    (a) “Cruel” means brutal, inhuman, sadistic, or that
                    which torments.

                    (b) “Custody or physical control” means the forcible
                    restriction of a person's movements or forcible
                    confinement of the person so as to interfere with that
                    person's liberty, without that person’s consent or
                    without lawful authority.

                    (c) “Great bodily injury” means either of the
                    following:

                    (i) Serious impairment of a body function...

                    (ii) One or more of the following conditions: internal
                    injury, poisoning, serious burns or scalding, severe
                    cuts, or multiple puncture wounds.

                    (d) “Severe mental pain or suffering” means a mental
                    injury that results in a substantial alteration of mental
                    functioning that is manifested in a visibly
                    demonstrable manner caused by or resulting from any
                    of the following:

                    (i) The intentional infliction or threatened infliction of
                    great bodily injury.

                    ***
                    (iii) The threat of imminent death....

             First, evidence supports that Jones controlled Norris by “snatching”
             him from his house and beating him so forcibly that Norris could not
             escape. Second, Reynolds’s testimony described a prolonged assault,
             during which Jones and Carson repeatedly hit and kicked Norris,
             called him a “rapist” and “pervert,” cussed at him, and struck him

                                               11
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                    PageID.2236        Page 12 of 15




                 with a metal folding chair and a 2 ½-foot rod. From this, the jury
                 could infer that Jones intended to cause cruel or extreme physical or
                 mental pain and suffering. Lastly, the evidence establishes that Jones
                 actually inflicted great bodily injury on Norris. Norris suffered
                 multiple blunt force traumas, including a fatal neck injury.
                 Accordingly, sufficient evidence supported the predicate felony for
                 Jones's murder conviction, as well as his separate conviction for
                 torture.

                 The evidence also sufficed to establish Jones’s commission of
                 second-degree home invasion.

                         Second-degree home invasion requires proof that the
                         defendant entered a dwelling by breaking or entering
                         without the permission of any person in ownership or
                         lawful possession or control of the dwelling and did
                         so with the intent to commit a felony, larceny, or
                         assault therein or committed a felony, larceny, or
                         assault while entering, present in, or exiting the
                         dwelling. [People v. Dunigan, 299 Mich App 579,
                         582; 831 NW2d 243 (2013).]

                 See also MCL 750.110a(3). Although Wilson denied at trial that
                 Jones and Carson entered Norris’s house, the prosecution impeached
                 this testimony with Wilson’s police statement, in which he stated that
                 both men entered the home and removed property. Moreover,
                 Reynolds testified that both men entered Norris’s house and removed
                 items, including a vacuum and a microwave. In his police statement,
                 Jones admitted that he went into Norris’s house and used his phone
                 as a flashlight. Viewed in a light most favorable to the prosecution,
                 the evidence was sufficient to enable the jury to find beyond a
                 reasonable doubt that Jones entered Norris’s house without
                 permission, with the intent to commit larceny, and that he committed
                 a larceny while inside.

  Jones, 2016 WL 5956030, at *3-5.

                 The Michigan Court of Appeals’ decision is neither contrary to Supreme Court

  precedent nor an unreasonable application of federal law or the facts. First, as to the murder

  conviction, the prosecution presented sufficient evidence to establish that petitioner acted with the

  requisite malicious intent to support his conviction, either as a principal or as an aider and abetter.

                                                    12
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                     PageID.2237        Page 13 of 15




  Kyle Wilson testified that during an initial assault upon the victim, petitioner hit the victim with his

  fists hard enough to make the victim fall. See 1/15/15 Trial Tr., pp. 129-130, ECF No. 9-15,

  PageID.1220-1221. Petitioner admitted in his police statement that he swung at the man and the

  others hit him and struck him with a chair during this altercation. See 1/27/15 Trial Tr., p. 30, ECF

  No. 9-20, PageID.1741. Dominique Reynolds testified that during the second assault upon the

  victim, two men (petitioner and co-defendant Carson, by elimination) grabbed the victim out of his

  house and hit him with their fists, see 1/21/15 Trial Tr., pp. 44-46, ECF No. 9-17, PageID.1421-23,

  kicked the victim, and struck him with a metal folding chair and a one- to two-inch diameter rod.

  Id. at pp. 46, 60-61, PageID.1423, 1437-1438. While they assaulted the victim, they called him a

  rapist and a pervert. Id. at p. 56, PageID.1433. During the assault, the men took breaks to drink

  more alcohol and then continued to hit the victim. Id. at pp. 57-59, PageID.1424-1436. Reynolds

  also testified that she attempted to stop the assault, but the perpetrators knocked her off the porch.

  Id. at p. 49, PageID.1426. Petitioner admitted in his police statement that he hit the victim in the

  face and kicked him once during this altercation. See 1/27/15 Trial Tr., p. 31, ECF No. 9-20,

  PageID.1742. The medical examiner testified that the cause of death was homicide and that the

  victim died from multiple blunt force trauma to the head with significant injuries to his head, neck,

  and spinal cord. See 1/22/15 Trial Tr., pp. 14-21, ECF No. 9-18, PageID.1534-1542. Given such

  evidence, particularly the length, severity, and recurring nature of the beating, as well as the extent

  of the victim’s injuries, it was reasonable for the jury to conclude that the petitioner had the intent

  to do great bodily harm or acted in disregard of the risk that his conduct would result in great bodily

  harm or death so as to support his first-degree murder conviction.

                 Second, as to the torture conviction, the prosecution presented sufficient evidence


                                                    13
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                    PageID.2238        Page 14 of 15




  to establish that petitioner acted with the intent to cause cruel or extreme physical or mental pain so

  as to support his conviction, as either a principal or as an aider and abettor. Much of the same

  eyewitness testimony and medical evidence that supports petitioner’s murder conviction supports

  his torture conviction. Petitioner’s actions, along with those of the other perpetrators, in grabbing

  the victim, calling him a pervert and rapist, trapping him on the porch, and repeatedly striking him

  with fists and other objects and kicking him, resulting in multiple injuries to his head, neck, and

  spinal cord were sufficient for a reasonable jury to conclude that petitioner engaged in torture.

                 Third, as to the home invasion conviction, the prosecution presented sufficient

  evidence to establish that petitioner entered the victim’s home without permission and took items

  from the home so as to support his conviction, either as a principal or as an aider and abettor. Kyle

  Wilson testified that petitioner entered the victim’s home. See 1/15/15 Trial Tr., p. 134, ECF No.

  9-15, PageID.1225. Dominique Reynolds testified that the woman and two men (petitioner and co-

  defendant Carson, by elimination) who were assaulting the victim entered the victim’s home and

  exited with several boxes, a vacuum, and a microwave. See 1/21/15 Trial Tr., pp. 61-63, ECF 9-17,

  PageID.1438-1439. Additionally, petitioner admitted in his police statement that he entered the

  victims’ home and used his phone like a flashlight although the victim told them not to go into his

  home. See 1/27/15 Trial Tr., p. 32, ECF No. 9-20, PageID.1743. Given such evidence, a reasonable

  jury could conclude that petitioner committed second-degree home invasion.

                 Petitioner challenges the jury’s evaluation of the witnesses’ credibility and the

  evidence presented at trial. However, it is for the factfinder at trial, not a federal habeas court, to

  resolve such evidentiary conflicts. Jackson, 443 U.S. at 326; Martin, 280 F.3d at 618. The jury’s

  verdict, and the Michigan Court of Appeals’ decision affirming that verdict, were reasonable.


                                                    14
Case 2:18-cv-12231-BAF-MKM ECF No. 14 filed 10/30/20                              PageID.2239          Page 15 of 15




  Habeas relief is not warranted on this claim.

  IV.       Conclusion

                   Accordingly,



                   IT IS SO ORDERED that petitioner’s application for a writ of habeas corpus is

  denied.



                   IT IS FURTHER ORDERED that no certificate of appealability shall issue because

  petitioner has not made a substantial showing of the denial of any of his constitutional rights.



                   IT IS FURTHER ORDERED that petitioner may not proceed on appeal in forma

  pauperis because any appeal in this matter would be frivolous.




   Dated: October 30, 2020                               s/Bernard A. Friedman
   Detroit, Michigan                                     Bernard A. Friedman
                                                         Senior United States District Judge


                                           CERTIFICATE OF SERVICE

  The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
  parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
  Notice of Electronic Filing on October 30, 2020.

   Diago Jones, #864511                                  s/Johnetta M. Curry-Williams
   SAGINAW CORRECTIONAL FACILITY                         Case Manager
   9625 PIERCE ROAD
   FREELAND, MI 48623




                                                          15
